Case 1:19-cv-00848-JRN Document 7 Filed 01/05/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

JAMES TEMPLETON
Plaintiff

Vv.

AUSTIN POLICE OFFICERS
EDWARD JARAMILLO #8408,
STEVEN KIELCHESKI #7314, JAMES
STARNES #7338, GADIEL ALAS
#7835, TARA DICKEN #4761, AMY
BOUDREAU #8370, VANAJAKSHI
PATURU, M.D., ROBIN REMSING,
LCSW, COLLEEN MCCOLLOUGH,
LCSW AUSTIN LAKES HOSPITAL
Defendants

CIVIL ACTION NO. 1:19-cvy-00848-JRN

CGR U2 GP COR GR UA OR WO UP UP U2 (OD UO UP (Or

CITY DEFENDANTS’ ORIGINAL ANSWER
TO THE HONORABLE JUDGE JAMES R. NORLIN:

COME NOW, City of Austin Police Officers Edward Jaramillo, Steven Kielcheski, James
Starnes, Gadiel Alas, Tara Dickens, and Amy Boudreau (“City Defendants”), and file City
Defendants’ Original Answer in response to Plaintiff's Amended Complaint, and show as follows.

City Defendants deny the allegations in Plaintiff's introductory paragraphs, pages 1-2.

I.
Jurisdiction and Venue

City Defendants admit the allegations in Paragraphs 1 — 2.

II.
Parties

City Defendants admit the allegations in Paragraphs 3 and 4, but lack sufficient information

to admit or deny the allegations in Paragraphs 5 — 8.
Case 1:19-cv-00848-JRN Document 7 Filed 01/05/20 Page 2 of 4

Ill.
Causes of Action

A. Excessive Force

City Defendants deny the allegations in Paragraphs 9 — 10.
B. Due Process

City Defendants admit the allegations in Paragraph 11.

City Defendants deny the allegations in Paragraph 12.

City Defendants lack sufficient information to admit or deny the allegations in Paragraphs
13 and 14. |
C. Americans with Disabilities Act

City Defendants deny the allegations in Paragraphs 15 and 16.
D. Negligence

City Defendants lack sufficient information to admit or deny the allegations in Paragraphs
17-19. |

IV.
Damages

City Defendants deny the allegations in Paragraph 20.

V.
Jury Demand

City Defendants lack sufficient information to admit or deny allegations in Paragraph 21.

VI.
Attorney’s Fees

f

City Defendants deny the allegations in Paragraph 22.
Case 1:19-cv-00848-JRN Document 7 Filed 01/05/20 Page 3 of 4

Conclusion
City Defendants deny Plaintiff is entitled to the relief pled.
AFFIRMATIVE DEFENSES

City Defendants assert the affirmative defense of qualified/official immunity for employee
actions taken in the course and scope of employment with the City of Austin.

City Defendants assert the affirmative defense of governmental immunity.

City Defendants assert the affirmative defense of Plaintiff's contributory/comparative
negligence.

City Defendants assert the affirmative defense of the protections and limitations of the
Texas Tort Claims Act, including the limitation on amount of liability, §101.023,
Tex. Civ.Prac. &Rem. Code.

City Defendants assert the affirmative defense that medical and health care expenses, if
any, are limited to that amount actually paid or incurred by or on behalf of Plaintiff.
Tex. Civ.Prac.&Rem.Code. §41.0105.

City Defendants reserve the right to assert additional affirmative defenses as they become
apparent.

PRAYER
WHEREAS, City Defendants pray that Plaintiffs claims be dismissed, and for attorney’s

fees, costs, and whatever relief they are entitled at law or equity.
Case 1:19-cv-00848-JRN Document 7 Filed 01/05/20 Page 4 of 4

RESPECTFULLY SUBMITTED,

ANNE L. MORGAN, CITY ATTORNEY
MEGHAN L. RILEY, CHIEF, LITIGATION

Our Peberandis

CHRIS EDWARDS

State Bar No. 00789276

City of Austin

P. O. Box 1546

Austin, Texas 78767-1546
chris.edwards@austintexas.gov
Telephone (512) 974-2419
Facsimile (512) 974-1311

ATTORNEYS FOR CITY DEFENDANTS

CERTIFICATE OF SERVICE
This is to certify that I have served the foregoing on all parties or their attorneys of record,

in compliance with the Federal Rules of Civil Procedure, this 5" day of January, 2020.

Via CM/ECF:

Brian McGiverin

State Bar No. 24067760
brian@austincommunitylawcenter.org
AUSTIN COMMUNITY LAW CENTER
1411 West Ave., Ste. 104

Austin, Texas 78701

Telephone: (512) 596-0226

Facsimile: (512) 597-0805

ATTORNEYS FOR PLAINTIFF

CHRIS EDWARDS
